Citation Nr: 0313116	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Regional 
Office (RO) that granted service connection for PTSD, and 
assigned a 30 percent evaluation, effective February 1994.  
The veteran disagreed with the assigned rating.  Based on the 
receipt of additional evidence, the RO, by rating action 
dated in March 1999, increased the evaluation for PTSD to 50 
percent, effective February 1994.  The veteran has continued 
to disagree with the evaluation assigned for PTSD.  

A review of the record discloses that the March 1999 rating 
decision also granted service connection for residuals of an 
atrial septal defect.  The veteran was notified of this 
determination by a letter dated in April 1999 and submitted a 
notice of disagreement with the rating later that month.  In 
May 2002, the RO furnished the veteran a supplemental 
statement of the case that addressed the issue of an 
increased rating for atrial septal defect.  He was advised 
that he had 60 days in which to submit a substantive appeal 
or request an extension of time.  A statement of the case 
concerning this matter was also issued in October 2002.  The 
veteran was again informed that he had 60 days from the date 
of the letter or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action he had appealed in which to file an appeal.  A timely 
response was not received.  Accordingly, this decision is 
limited to the issue set forth on the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of the Department 
of Veterans Affairs (VA) to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding 
that such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

In addition, the record reflects the fact that the veteran 
has not been afforded a psychiatric examination by the VA 
since November 1999, and has submitted evidence suggesting 
that his symptoms have increased in severity.  The United 
States Court of Appeals for Veterans Claims has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 1994.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




